Opinion issued November 3, 2005
     
 
 
 


 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-05-00896-CR
 

 
 
IN RE GERALD T. ARMSTRONG, Relator 
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
 
            Relator, Gerald T. Armstrong, has filed a petition for writ of mandamus complaining of
Judge Mantooth’s
 October 15, 1996 order denying relator’s motion to suppress evidence and
June 6, 2005 order denying relator’s request to issue a nunc pro tunc order.  We DENY the
petition for writ of mandamus.
            It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.